Continued from Box 7:
The newly proposed amendments will be entered, but are not seen to change the scope of the claims or the current rejections of the claims.

Continued from Box 12: 
Applicant's arguments filed 01/10/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Minemura does not inherently disclose the claimed difference in fiber content between the top and bottom of the filter; the Examiner disagrees.  
As a first matter, the scope of the claims, and thus what the Examiner argues that Minemura inherently discloses, needs to be addressed, as Applicants’ appear to be arguing a more narrow interpretation of the two distinct density layers then what is seen to be currently claimed. Applicants’ claim 1 recites:
“said at least two distinct density layers form a physical barrier for said colloidal material for capturing colloidal particles, 
said at least two distinct density layers of said gradient being formed by the difference in fiber and particulate composition between said density layers, including a first density layer of packed fibers for capturing lead, heavy metals, colloidal, and insoluble particulates, and a second density layer having a higher active particulate loading and a lower fiber content than said first density layer for removing soluble contaminants, wherein said first and second density layers are not separate layers joined by a bond, and wherein said first density layer acts as a base for the second density layer; 
such that said packed fibers of said first density layer form a dense media to retain said colloidal particles until becoming soluble in said liquid, passing through the physical barrier between said first and second density layer, and being removed by said higher active particulate loading of said second density layer of said single sheet filter media.”
The limitations underlined are functional limitations, and thus need not be directly disclosed by the prior art. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, specifically “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”; see MPEP 2114. 
Specifically, these functional limitations are seen to be met by nearly any particulate filter which also comprises an adsorbent, because no size of the “colloidal particles” is claimed, and thus any material which has pores which could capture a colloid but also allow fluid through is capable of first blocking the particle and then allowing fluid containing it dissolved to pass through and be adsorbed by the adsorbents. The actual process of filtration is not in any way claimed in any pending claims, and thus the functional filtration process as underlined above need not be disclosed by the art, or even rendered obvious by the prior art. It only need to be The filter of Minemura is thus physically capable of preforming the functional limitations of the claims regardless of the fiber densities throughout the filter. It is noted (because Applicants’ have conflated which limitations  the Examiner has considered inherent properties of filter of Minemura and which are seen as functional limitations which do not further define over Minemura) that these functions are not considered inherent to the disclosure of Minemura, but rather could be physically accomplished by the structure disclosed by Minemura.
With specific regard to Applicants’ argument that Ex Parte Levy supports the necessity to directly disclose the functional process as claimed; the Examiner disagrees. Ex Parte Levy as summarized by Applicants concluded that with regard to a physical feature (i.e. biaxial orientation) “[t]he Board determined that objective evidence was not presented to support a conclusion of inherency”, however Applicants’ then argue this means that the reference must directly state a functional limitation. This is a mischaracterization of Ex Parte Levy, as it does not appear to address functional limitations, and further because the Board considered objective evidence of inherency, not the singular lack of a direct disclosure. See also the arguments above directed to functional limitations and the quoted section of MPEP 2114 above.
With specific regard to Applicants’ argument that Perricone v. Medicis Pharm. Corp. supports the necessity to directly disclose the functional process as claimed; the Examiner disagrees. Perricone v. Medicis Pharm. Corp. is directed to method of use claims, and is thus not applicable to the current claims which claim an apparatus and a method of making said apparatus; there are no pending claims to a method of using the filter. See also the arguments above directed to functional limitations and the quoted section of MPEP 2114 above.
functional limitations need to be directly disclosed flies in the face of the teachings in MPEP 2112 (regarding inherency) and 2114 (regarding functional limitations), and are not persuasive.
With regard to the claimed non-functional structural limitations (the non-highlighted sections of the quotation of claim 1 above), it is not disputed by Applicants that Minemura is seen to directly disclose them all except the claimed difference in fiber content between first and second distinct density layers, i.e. the “second density layer having a … lower fiber content than said first density layer” which the Examiner agues is inherent to the disclosed filter and process by which it is made in Minemura but Applicants’ argue is not inherent.  The text of Minemura is silent to fiber density throughout the filter layer; neither disclosing it is constant or that it is different between the top and bottom; though it is noted that the Figures of Minemura clearly show the fibers to be more densely packed in area L1 than in area L2 (Figs. 1a and 1b). Further, Minemura discloses a process that includes the same process steps to which Applicants’ attribute the change in fiber density, those steps being:
1) starting with a slurry of fibers, active material and water; instant disclosure [0066]-[0067], [0075]-[0076], Minemura [0068]-[0072]
2) dewatering the slurry under gravity or vacuum pressure in a “wet laid” process; instant disclosure [0066]-[0067], [0075]-[0076]. See also the full rejection and previous response to arguments in the Final Action dated 11/09/2021.
Applicants’ claim the differences between the process of Minemura and the instant disclosure are that:


a fibrous mat is first formed from the slurry and this is not disclosed by Minemura; however this is not a specific process step, but rather the inherent result of dewatering [0076] and is thus also expected to inherently occur in the process of Minemura.
2) a higher concentration of fibrillated cellulose is utilized and there is a gradual increase in the concentration of the powdered components of the media after the initial mat is formed; however, while the gradual increase in the concentration of the powdered components is not disclosed by Minemura, and would be expected effect the overall fiber density, the initial fibrous mat formed is created from a mixed slurry of fibers and active particles, and is shown in the instant Fig. 10, the initial fibrous mat is formed due to the initial low of powders [0076], and thus this initial high fiber gradient, at least, is inherently formed from the mixed slurry dewatering which is done in Minemura as well, regardless of any later adjustment of the slurry concentrations, and it is noted again that it is pictured this way in Figs 1a and 1b of Minemura.
3) the accumulation of active powders can be process-controlled to some degree through the introduction of a force applied to the slurry; however Minemura discloses suction dewatering may be used [0070] and thus discloses the introduction of a force applied to the slurry as disclosed, and is seen to therefore disclose this same process step.
Thus the differences noted by Applicants’ are seen to be disclosed by Minemura or are not responsible for the claimed fiber density difference between first and second distinct density layers as above. Thus the process used by Minemura comprises the steps necessary to form the claimed structure, as supported by the reasoning provided in the instant disclosure. Thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter media disclosed by Minemura inherently has the same properties as the filter media recited.  Specifically, it is asserted that it will have a first layer having a tighter/higher content of fibers 
With specific regard to Applicants’ argument that Ex Parte Levy supports the necessity to directly disclose the fiber content as claimed; the Examiner disagrees. Ex Parte Levy as summarized by Applicants concluded that with regard to a physical feature (i.e. biaxial orientation) “[t]he Board determined that objective evidence was not presented to support a conclusion of inherency”, thus because the Board considered objective evidence of inherency, not the singular lack of a direct disclosure, this does not support Applicants’ arguments. See also the arguments above directed to inherent properties of the filter and the quoted section of MPEP 2114 above.
With regard to Applicants’ argument that Krupnikov does not teach two distinct density layers forming a physical barrier therebetween for capturing colloidal particles; to which Applicants’ allege the Examiner has not previously commented on, the Examiner disagrees and has copied the previous response to this argument, from the Final Action dated 11/09/2021 below, but notably, the Examiner does not claim Krupnikov discloses all aspects of the claimed filter, and is only relied upon for a fiber density, thus it is not particularly clear why Krupnikov’s disclosure of more layers than claimed is relevant to the rejection  which cites Minemura in view of Krupnikov. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, MPEP 2141.01(a), states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR 
In regards to Applicant’s argument that it the combination of Minemura with Krupnikov will not teach the embodiments of the present invention as claimed because “the gradient line of demarcation in Krupnikov, if abrupt, is between two separate layers, and not two gradient levels of demarcation in a single sheet filter media” ; the Examiner disagrees. Krupnikov specifically disclose that the gradient may be gradual or “may include a step gradient in one or more properties across the thickness of the filter media” and that other types of gradients are also possible [0069]-[0071]. With regard to layers, Krupnikov discloses multiple layers, including single layers with gradients and across gradients, however it is also disclosed that “a distinct interface between the two layers may not be apparent. In some cases, the layers forming a filter media may be indistinguishable from one another across the thickness of the filter media” [0067] and alternatively that there may be abrupt differences between layers [0070]-[0071], and thus it is not clear how the layers as claimed are different from some of the disclosed embodiments in Krupnikov. It is further confusing as Applicants argue that “[i]n the present invention, there is only one, single layer filter media” when two layers are claimed. Therefore, the difference between the gradient and layer possibilities disclosed and made obvious in Krupnikov and that of the instant invention would appear to be with regards to a more specific gradient profile than is claimed, i.e. the claims only require a difference in the fiber densities and active particle loading, but do not describe the 
With regard to Applicants’ argument, directed to the rejection of claim 11, that Krupnikov does not teach two distinct density layers forming a physical barrier therebetween for capturing colloidal particles; to which Applicants’ allege the Examiner has not specifically addressed Applicants arguments, the Examiner disagrees and has copied the previous response to this argument, from the Final Action dated 11/09/2021 below. But first, it is noted Applicants’ argue that the limitations of claim 11 require “an abrupt line of demarcation between a top portion and a bottom portion” however they do not recite this in anyway, and is not inherent to the claims. No specific line of demarcation is claimed between the layers, and for purposes of examination it is a line that may be arbitrarily drawn anywhere through the thickness of the filter. This is however largely irrelevant to the claims and thus the argument, because as noted in the previous reply, the variable need not be optimized for the same reason as Applicants, and would have been obvious to optimize for other reasons, including adsorbent capacity i.e. as effected by amount of adsorbent additive because more void space means less adsorbent additive, as detailed in the rejection. Copied from previous action, and incorporated herein:
In response to applicant's argument that it would not have been obvious to optimize the void space/percent matter composite of the layers because the prior art is not directed to capturing colloidal particles to allow them to dissolve and would thus not optimize in the same way; the Examiner disagrees. The standard is not if the variables are known to be optimized for the same reason as applicant, but that it is known to adjust those variables for obvious reason relevant to the prior art. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” MPEP 2144.05 (II). As different gradients from gradual to step are disclosed, clearly different applications of the filter are known to benefit from the different configurations, and thus merely finding the optimum for a given application is obvious. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773